Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent;

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mordechai et al. (U.S. Patent Publication No. 2021/0123754 Al).
Regarding claim 1, Mordechai et al. teaches A method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for detecting a need for sensor adjustment, the method comprising: receiving, from an inertial measurement unit (IMU) attached to a sensor, information including one or more measurements associated with the IMU, wherein the sensor is deployed on a vehicle for sensing surrounding information to facilitate autonomous driving; analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU; and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.")
Regarding claim 2, Mordechai et al. teaches The method of claim 1, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 3, Mordechai et al. teaches The method of claim 1, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 4, Mordechai et al. teaches The method of claim 1, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 5, Mordechai et al. teaches The method of claim 4, wherein the discrepancy is indicative of a deviation of the sensor from the desired pose of the sensor. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 6, Mordechai et al. teaches The method of claim 1, wherein the adjustment includes at least one of reinstallation and re-calibration. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 7, Mordechai et al. teaches The method of claim 6, wherein the adjustment needed is determined based on a degree of the discrepancy. (Par. 0040; See "FIG. 6 shows a three-dimensional graph 600 illustrating the effects of noise and time delay on alignment error measurements. One axis of the graph 600 shows a maximum network delay in milliseconds. A second axis shows the signal-to-noise ratio (SNR) in decibels. The third axis shows a root mean squared alignment error in degrees. The alignment error is shown to be a minimum for high signal-to noise ratios and small network delay. Increasing the network delay (up to about 10 milliseconds) has very little effect on increase the alignment error. However, as the signal-to noise ratio decreases (i.e., the signal becomes more noisy), the alignment error can increase. At a SNR of 20 decibels, the alignment error is about 0.1 degrees.")
Regarding claim 8, Mordechai et al. teaches Machine readable and non-transitory medium having information stored thereon for detecting a need for sensor adjustment, wherein the information, when read by the machine, causes the machine to perform: receiving, from an inertial measurement unit (IMU) attached to a sensor, information including one or more measurements associated with the IMU, wherein the sensor is deployed on a vehicle for sensing surrounding information to facilitate autonomous driving; analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU; and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.")
Regarding claim 9, Mordechai et al. teaches The medium of claim 8, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 10, Mordechai et al. teaches The medium of claim 8, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 11, Mordechai et al. teaches The medium of claim 8, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 12, Mordechai et al. teaches The medium of claim 11, wherein the discrepancy is indicative of a deviation of the sensor from the desired pose of the sensor. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 13, Mordechai et al. teaches The medium of claim 8, wherein the adjustment includes at least one of reinstallation and re-calibration. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 14, Mordechai et al. teaches The medium of claim 13, wherein the adjustment needed is determined based on a degree of the discrepancy. (Par. 0040; See "FIG. 6 shows a three-dimensional graph 600 illustrating the effects of noise and time delay on alignment error measurements. One axis of the graph 600 shows a maximum network delay in milliseconds. A second axis shows the signal-to-noise ratio (SNR) in decibels. The third axis shows a root mean squared alignment error in degrees. The alignment error is shown to be a minimum for high signal-to noise ratios and small network delay. Increasing the network delay (up to about 10 milliseconds) has very little effect on increase the alignment error. However, as the signal-to noise ratio decreases (i.e., the signal becomes more noisy), the alignment error can increase. At a SNR of 20 decibels, the alignment error is about 0.1 degrees.")
Regarding claim 15, Mordechai et al. teaches A system for detecting a need for sensor adjustment, comprising: an update controller, configured for receiving, from an inertial measurement unit (IMU) attached to a sensor, information including one or more measurements associated with the IMU, wherein the sensor is deployed on a vehicle for sensing surrounding information to facilitate autonomous driving; and a sensor adjustment determiner configured for analyzing the one or more measurements with respect to one or more corresponding known measurements of the IMU, and determining, based on a discrepancy between the one or more measurements and the one or more corresponding known measurements, whether an adjustment to the sensor is needed. (Abstract; See "A vehicle, system and method for aligning a sensor with the vehicle. A first inertial measurement unit (IMU) associated with the vehicle obtains a first measurement of a kinematic vector of the vehicle. A second IMU associated with the sensor obtains a second measurement of the kinematic vector. A processor determines a current relative orientation between a first reference frame associated with the vehicle and a second reference frame associated with the sensor from the kinematic vector, determines an alignment error between the sensor and the vehicle based on the current relative orientation and a specified relative orientation, and adjusts the sensor from the current relative orientation to the specified relative orientation to correct for the alignment error.")
Regarding claim 16, Mordechai et al. teaches The system of claim 15, wherein the IMU and the sensor are attached in such a way that together they form a rigid integral structure. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 17, Mordechai et al. teaches The method of claim 15, wherein at least some of the one or more measurements represent a first pose of the IMU. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 18, Mordechai et al. teaches The system of claim 15, wherein at least some of the one or more corresponding known measurements of the IMU represent a second pose of the IMU, including a desired pose of the IMU, which is indicative of a desired pose of the sensor on the vehicle. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 19, Mordechai et al. teaches The system of claim 18, wherein the discrepancy is indicative of a deviation of the sensor from the desired pose of the sensor. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")
Regarding claim 20, Mordechai et al. teaches The system of claim 15, wherein the adjustment includes at least one of reinstallation and re-calibration. (Par. 0025; See "FIG. 2 shows a perspective view of the vehicle 10 of FIG. 1. The vehicle 10 includes a plurality of inertial measurement units (IMUs) which are capable of measuring kinematic parameters or kinematic vectors. The plurality of IMUS includes a vehicle-centered IMU 200 associated with the chassis 12 of the vehicle 10 and one or more sensor centered IMUs 202a, 202b, 202c, ... 202N. Each sensor centered IMU 202a, 202b, 202c, ... 202N is attached or coupled to an associated sensor. The sensors can include antennae, digital cameras, Lidar, radar, ultrasonic sensors, etc., that are used either for autonomous control of the vehicle or to aid a driver in operating the vehicle 10. Each sensor-centered IMU has one or more adjustment actuators for moving its associated sensor along three translational directions (x, y, z) and three angular directions (8, cp, 1.jJ) in order to adjust the alignment of its associated sensor. The plurality of IMUs are in communication with a processor 44 of the vehicle in order to send data regarding the kinematic parameter to the processor and to receive commands for using the adjustment actuators to adjust the alignment of its associated sensor. Although five IMUs are shown in FIG. 1 for illustrative purposes, any number of IMUs can be used in the vehicle.")

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/8/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661